DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0114929 to Deregibus et al. in view of 9506854 to Van Hooren et al.  
Deregibus et al. discloses a multilayer tube comprising a sheath (11) made fluorinated polymers which is located in an innermost layer, and adapted to be in contact with a circulating fluid and is constituted by a first non-conducting material (14), made of non-pigmented virgin fluorinated polymer such as FEP, MFA, PFA, ECTFE and PTFE, wherein the sheath has a smooth internal surface and is reinforced with external layers (13, 16 and 19) that are predominantly made of rubber, as recited in claims 1 and 4.  Deregibus et al. further discloses the multilayer tube comprising one or claims 5 and 9.  Paragraph [0024] discloses that the sheath (11) has an external surface cemented by a chemical process that renders the fluorinated polymer bondable by adhesives to other surfaces, as recited in claim 6.  Paragraph [0024] further discloses the sheath and the one or more intermediate reinforcement layers are coupled stably by way of the interposition of a layer of rubber (16), as recited in claim 7.  Paragraph [0027] discloses that the one or more intermediate reinforcement layers (12) comprise at least one first textile reinforcement layer (17) and at least one second textile reinforcement layer (18), with the interposition of a filler layer (19) made of elastomeric material, as recited in claim 10.  Paragraph [0029] further discloses a reinforcement spiral (120) made of metallic or thermoplastic material, being stably wound and associated about the reinforcement layers, as recited in claim 11.  Deregibus et al. discloses the recited structure with the exception of coupling a second, black-pigmented material that is electrically at least antistatic in the form of one or more continuous strips to the non-conducting material.  Van Hooren et al. discloses a hose for the transport of fuel, including an innermost claims 2 and 3.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide to the innermost layer of the multilayer tube of Deregibus et al. strips of conductive material, such as carbon black, as suggested by Van Hooren et al. in order to couple the innermost tube with one or more continuous strips of antistatic material in order to discharge electrical charges.  

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deregibus et al. in view of Van Hooren et al. as applied to claim 7 above, and further in view of U.S. 2013/0011595 to Martino.  
7.	Deregibus et al., as modified, discloses a rubber layer (16) lying between the sheath (11) and the one or more intermediate reinforcement layers stably coupling the two, but does not specifically disclose the rubber being black and conducting.  Martino discloses a multilayer tube Deregibus et al., as modified, as suggested by Martino in order to provide a black coloring to the intermediate rubber layer and to dissipate electric charges. 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing multilayer pipes, some having electrical static dissipative layers.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


August 4, 2021
P. F. Brinson